DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshi et al (JP2010-141989).
Regarding claim 1, Takeshi et al teach a method of fixing permanent magnets to a rotor core, comprising: 
preparing a rotor core (Fig. 1, 3) having a plurality of magnet holes (8) spaced near a circumferential edge of the rotor core (3); 
preparing a plurality of permanent magnet units (7) each including a porous body (9) [or foamed resin sheet to be thermally expanded (Page 7; Section 0007, 1st Paragraph)] and a magnet main body disposed in contact with each other; and 
inserting the permanent magnet units (7) into the magnet holes (8) and securing (Page 7; Section 0007, 2nd Paragraph) the permanent magnet units (7) in the magnet holes (8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeshi et al in view of Oshima et al (US 6,800,967) or vice versa.
Regarding claim 2, Takeshi et al teach a method of fixing permanent magnets to a rotor core including the porous body or foamed resin sheet (9), which reads on applicants’ claimed invention.
However, Takeshi et al do not disclose that the porous body or insulating film (9) surrounds the magnet main body 97).
Oshima et al teach a process of securing a plurality of magnets (Fig. 1b, m1-m4) through an insulating film (f1-f4) in a motor (Abstract), wherein the insulating film (f1-f4) surrounds the magnet main body (m1-m4; Col. 6, lines 61-65), in order to improve the efficiency of a motor through the insulating, integrated magnet body in the motor (Col. 2, lines 7-10).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of fixing permanent magnets to a rotor core with the porous body or foamed resin sheet as taught by Takeshi et al, by applying the surrounding structure of the insulating film that covers the whole surface of the magnets, as taught by Oshima et al, in order to surround the 
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 16, 2021